DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the claim Group I and Group II, as identified in the Action, would not be unduly extensive or burdensome.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Additionally, applicant did not provide any sufficient evidence to show why this specific claimed invention, including product and process claims, was not a serious burden on search and examination. Hence, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 1, line 19: after “;”, insert --and--.	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, in claims 5-6 citing “the length of the polysilicon floating gate is less than two feature sizes” & “the area of the memory cell is less than 6F2 and F represents one feature size” are not clear because of the feature size which is not a clearly specific value/unit in considering the length and area. Applicant is suggested to revise the claims to include specific value/unit to avoid any further confusions. 
	For best understand and examination purpose, the claims will be consider based on disclosure of the specification, understanding of claim 7 and/or any applicable prior arts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,372,564).
	Re claim 1, Lee teaches, Figs. 2A-4, cols. 3-4, a flash, wherein the flash comprises a plurality of memory cells; each memory cell comprises a gate structure (130), a source region, a drain region (142), and a channel region; 
-the channel region comprises a first shallow trench (122) formed in a surface area of a semiconductor substrate (100), a tunneling dielectric layer (132) is formed on bottom surface and side surfaces of the first shallow trench (122), the tunneling dielectric layer (122) is further extended to surface of the semiconductor substrate (100) outside the first shallow trench (122), and polysilicon floating gate (134) fully fills the first shallow trench (122) formed with the tunneling dielectric layer (132) and is extended to a surface of the tunneling dielectric layer (132) outside the first shallow trench (122); 
-a control dielectric layer (136) and a polysilicon control gate (138) are sequentially formed on two side surfaces in width direction and top surface of the polysilicon floating gate (134); the gate structure (130) is formed by superposing corresponding tunneling dielectric layer (132), the polysilicon floating gate (134), the control dielectric layer (136) and the polysilicon control gate (138);
-the source region and the drain region (142) are formed in a self-aligned manner in active regions on two sides in length direction of the polysilicon floating gate (134), and the 
-the channel region is located in surface area of the semiconductor substrate (100) covered by the polysilicon floating gate (134) between the source region and the drain region (142); and surface of the channel region covered by the polysilicon floating gate (134)  is used to form a channel (e.g. two channels are formed on each side of the V-shaped structure) connecting the source region and the drain region (142), the channel is provided with a longitudinal structure extending along the side surface of the first shallow trench (122). 

    PNG
    media_image1.png
    407
    469
    media_image1.png
    Greyscale


Lee does not explicitly teach the longitudinal structure of the channel enables length of the channel to be increased and enables length of the polysilicon floating gate to be 
Lee does teaches flash memory with a longitudinal structure of a channel, channel length & floating gate length as claimed (Fig. 4) and “layout area required by each memory cell is reduced” (col. 7, 3rd par.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Lee to obtain the longitudinal structure of the channel enables length of the channel to be increased and enables length of the polysilicon floating gate to be decreased under condition that the length of the channel satisfies a short channel effect, thus reducing area of the memory cell, because it involve only routines skill in the art, with undue experimentation, to obtain the longitudinal structure of the channel as claimed, because it aids in increasing overall level of integration the flash memory. 
6.	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang (US 2017/0033116). 
 The teachings of Lee have been discussed above. 
Re claim 2, Lee does not explicitly teach the semiconductor substrate is a silicon substrate. 
Wang teaches a silicon substrate (abstract). 
As taught Wang, one of ordinary skill in the art would utilize the above teaching to obtain a silicon substrate, because Si is a known material and widely used in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re claim 3, Lee teaches the tunneling dielectric layer (132) is an oxide layer and the control dielectric layer is a superposed layer of an oxide layer, a nitride layer, and an oxide layer (col. 4, 4th par.). 
Re claim 4, in combination cited above, Lee teaches, Figs. 4-5, the memory cells are arranged in rows and columns to form an array structure of the flash, and the flash is in an NOR structure (see Wang teaching [0005]); polysilicon control gates (138) of the memory cells in same row are connected together to form a polysilicon row; drain regions (142) of each of the memory cells in same column are connected to a bit line (BL 148) composed of a front metal layer through corresponding contact holes (146); source regions, drain regions (142) and channel regions of the memory cells in the same column are located in active regions of same column structure, and overlapping area of the active region and corresponding polysilicon row is the forming area of the polysilicon floating gate (134); and Wang teaches active regions in each column are isolated by a shallow trench field oxide (103), and the shallow trench field oxide (103) is formed in a second shallow trench (Fig. 1) (see also Wang’s memory array, Figs. 6-7). 
Re claims 5 & 6, Lee teaches the length of the polysilicon floating gate (134) is less than two feature sizes & the area of the memory cell is less than 6F2 and F represents one feature size (e.g. under BRI, consider an area of memory cell as a feature size, Fig. 1) (see also Wang’s [0037], cites “many modifications and variations of geometrical shapes including lengths and widths, gate material or tunneling dielectrics will be apparent to practitioners skilled in this art”). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Wang as applied to claims 1-6 above, and further in view of Shirota (US 2005/0265079).
The teachings of Lee/Wang have been discussed above. 
Re claim 7, in combination cited above, Wang teaches dimension in Angstrom [0035] & “many modifications and variations of geometrical shapes including lengths and widths, gate material or tunneling dielectrics will be apparent to practitioners skilled in this art” [0037], but Lee/Wang does not explicitly teaches the feature size is less than 45nm and the length of the channel satisfying the short channel effect is more than 100nm. 
Shirota teaches “the memory cell has a stacked gate transistor structure with a gate length (i.e., channel length) of 100 nm or less (more preferably, 70 nm or less)” [0055]. 
As taught by Shirota, one of ordinary skill in the art would utilize and modify the above teaching to obtain the feature size less than 45nm and channel length is more than 100nm, because varying size and length of a component is apparent to practitioners skilled the art, and size and length are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited size and length through routine experimentation to achieve desired characteristics of the formed device.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shirota in combination Lee/Wang due to above reason. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/28/22